Citation Nr: 1422625	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  03-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected bilateral foot disability.

2.  Entitlement to service connection for a disorder manifested by fatigue, to include chronic fatigue disorder.

3.  Entitlement to a rating in excess of 50 percent for bilateral flatfoot with corns and bunions.

4.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include as secondary to service-connected bilateral foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1980 to December 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied claims of service connection for a left knee disability and for a disability manifested by fatigue; also among the claims denied at that time was a claim of service connection for a left shoulder disability.  When she moved to Alaska, the Veteran's claims file came under the jurisdiction of the Anchorage RO.  She has since relocated to Louisiana and again more recently to Michigan; jurisdiction of the claims has been transferred to the Detroit, Michigan RO.

In a November 2005 decision, the Board denied the left knee and left shoulder claims and remanded the claims pertaining to the thoracic spine, the low back, fatigue, headaches, and post-operative residuals of a hysterectomy.  The Veteran appealed the left knee and left shoulder denials to the United States Court of Appeals for Veterans Claims (Court), resulting in an April 2008 decision of the Court.  The Court affirmed the Board's denial of service connection for left shoulder disability and remanded the left knee issue.  The matters remanded by the Board in November 2005 were recertified to the Board and in November 2009 the Board issued a decision denying the claims pertaining to the thoracolumbar spine, headaches, and residuals of a hysterectomy; the Board remanded the claims pertaining to the left knee and fatigue.
The matter of the rating for bilateral pes planus with corns and bunions arises from a February 2004 RO rating decision which granted service connection and assigned a 10 percent rating; an October 2004 DRO decision increased the rating to 50 percent (for the entire period under consideration).  This issue was also before the Board and remanded in November 2009.

The claims of service connection for PTSD and for a right knee disability (as a petition to reopen a previously denied claim with new and material evidence) arise from a December 2009 RO rating decision (with the Veteran notified in February 2010) and these issues are currently before the Board for the first time.

The psychiatric issue on appeal was developed and adjudicated as one of service connection for the limited diagnostic entity of PTSD.  However, pertinent evidence of record indicates that the Veteran has other pertinent psychiatric diagnoses with symptom manifestations reasonably encompassed by the claim (including major depression).  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as stated on the first page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In a September 2013 substantive appeal the Veteran requested a Board hearing via videoconference at the local VA office.  Because she is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 ; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if she so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

